Exhibit 10.3

Dominion Homes, Inc.

Amended 2006 Incentive Compensation Program

Jeffrey Croft, President and COO

Net Income (40% of Total)

 

Goal

   Award

Target

   $ 48,000

Stretch

   $ 120,000

Exceptional

   $ 200,000

Corporate Debt Management (40% of Total)

 

Goal

   Award

100% of Target Debt Reduction

   $ 48,000

133% of Target Debt Reduction

   $ 120,000

166% of Target Debt Reduction

   $ 200,000

Customer Satisfaction (20% of Total)

 

Goal

   Award

94%

   $ 24,000

95%

   $ 60,000

96%

   $ 100,000